DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 09/22/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gholipour et al. (Chalcogenide Metamaterial Phase Change All-Optical Switch of Nanoscale Thickness), hereinafter Gholipour in view of Fu et al. (CN 101718939), hereinafter Fu.
Regarding claim 1, Gholipour discloses a chalcogenide phase change material based all-optical switch (Section 2 discloses a non-volatile all-optical switching in plasmonic metamaterials functionalized with the phase-change chalcogenide glass), comprising a cover layer film (capping layer), a chalcogenide phase change material film (functional nm thin film of chalcogenide film), an isolation layer film (buffer layer), and a photonic crystal (metamaterial film; Examiner notes that metamaterials are photonic crystals) and a substrate (calcium fluoride or fused quartz substrate) stacked in sequence (Section 2).
Gholipour does not disclose a silicon photonic crystal.
Fu discloses a silicon photonic crystal (paragraph 0029).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gholipour with the silicon photonic crystal of Fu for the purpose of silicon’s large refractive index and low loss in the infrared wavelengths.
Regarding claim 2, Gholipour discloses a chalcogenide phase change material based all-optical switch (Section 2 discloses a non-volatile all-optical switching in plasmonic metamaterials functionalized with the phase-change chalcogenide glass), that the photonic crystal (metamaterials) comprises a nano-porous structure, so that the photonic crystal has a Fano resonance effect (section 3 discloses the amorphous-to-crystalline transition in GST increases its refractive index and red-shifts the resonance frequency of the metamaterial, bringing about a substantial change in optical properties at wavelengths in the vicinity of the resonance).
Gholipour does not disclose a silicon photonic crystal.
Fu discloses a silicon photonic crystal (paragraph 0029).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gholipour with the silicon photonic crystal of Fu for the purpose of silicon’s large refractive index and low loss in the infrared wavelengths.
Regarding claim 4, Gholipour discloses a chalcogenide phase change material based all-optical switch (Section 2 discloses a non-volatile all-optical switching in plasmonic metamaterials functionalized with the phase-change chalcogenide glass), a thickness of the chalcogenide phase change material film (chalcogenide film) is 5 nm to 25 nm (section 2 discloses a functional nm thin film of chalcogenide glass), and the chalcogenide phase change material film (chalcogenide film) is a multi-component chalcogenide phase change material or a doped compound formed by doping impurities with the multi- component chalcogenide phase change material (section 2 discloses a functional nm thin film of chalcogenide glass (GST sputtered under argon)).
Regarding claim 6, Gholipour discloses a chalcogenide phase change material based all-optical switch (Section 2 discloses a non-volatile all-optical switching in plasmonic metamaterials functionalized with the phase-change chalcogenide glass), the isolation layer film (buffer layer) is a SiO2 film or a SiNx film (Section 2).
Gholipour fails to disclose a thickness of the isolation layer film is 15nm to 40nm.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a thickness of the isolation layer film is 15nm to 40nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to include a thickness of the isolation layer film is 15nm to 40nm for the purpose of confining the phase change material.
Regarding claim 7, Gholipour discloses a chalcogenide phase change material based all-optical switch (Section 2 discloses a non-volatile all-optical switching in plasmonic metamaterials functionalized with the phase-change chalcogenide glass), the cover layer film (capping layer) is a SiO2 film or a SiNx film (Section 2).
Gholipour fails to disclose a thickness of the cover layer film is 20 nm to 200 nm.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a thickness of the cover layer film is 20 nm to 200 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to include a thickness of the cover layer film is 20 nm to 200 nm for the purpose of confining the phase change material.
Regarding claim 8, Gholipour discloses a chalcogenide phase change material based all-optical switch (Section 2 discloses a non-volatile all-optical switching in plasmonic metamaterials functionalized with the phase-change chalcogenide glass), when the all-optical switch is in use, the state of the chalcogenide phase change material film (chalcogenide film) is controlled by laser, and a resonance state of the silicon photonic crystal (metamaterial film; Examiner notes that metamaterials are photonic crystals) is modulated to realize modulation of signal light transmittance, a modulation range is 1500 nm to 1600 nm in a communication band, thereby realizing optical switching (Section 3 and figure 2).
Gholipour does not disclose a silicon photonic crystal.
Fu discloses a silicon photonic crystal (paragraph 0029).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gholipour with the silicon photonic crystal of Fu for the purpose of silicon’s large refractive index and low loss in the infrared wavelengths.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gholipour et al. (Chalcogenide Metamaterial Phase Change All-Optical Switch of Nanoscale Thickness), hereinafter Gholipour in view of Fu et al. (CN 101718939), hereinafter Fu as applied to claim 1 above, and further in view of Wu et al. (2012/0170359), hereinafter Wu.
Regarding claim 5, Gholipour discloses all the limitations in common with claim 1, and such is hereby incorporated.
Gholipour fails to disclose the multi-component chalcogenide phase change material is GeTe, SbTe, BirTe3, GeSe, BizSe3, Ge2Sb2Tes or AgInSbTe, and the impurities are C, N, O, Ag or Cu.
We discloses the multi-component chalcogenide phase change material is GeTe, SbTe, BirTe3, GeSe, BizSe3, Ge2Sb2Tes or AgInSbTe, and the impurities are C, N, O, Ag or Cu (paragraph 0091).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gholipour with the chalcogenide of Wu for the purpose of forming a phase change alloy that has programmable resistive properties.

Allowable Subject Matter
Claims 3 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 9, wherein the claimed invention comprises, in claim 3, a radius of nanopores in the nano-porous structure is 50 nm to 90 nm (Section 2 discloses 50 nm), and a spacing between the nanopores is 700 nm to 850 nm, a depth of the nanopores is 150 nm to 250 nm and in claim 9, (1) depositing a single crystal silicon material on a substrate, and etching nanopores on the single crystal silicon material to form a silicon photonic crystal, the radius of the nanopores is 50 nm to 90 nm, a spacing between the nanopores is 700 nm to 850 nm, and a depth of the nanopores is 150 nm to 250 nm; (2) depositing an isolation layer film with a thickness of 15nm to 40nm on the silicon photonic crystal; (3) depositing a chalcogenide phase change material film with a thickness of 5 nm to 25 nm on the isolation layer film; (4) depositing a cover layer film with a thickness of 20 nm to 200 nm and having oxidation resistance on the chalcogenide phase change material film to obtain the all- optical switch, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872